Citation Nr: 0412625	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to May 14, 2001 for 
the award of service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant's spouse, physician and friend


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
February 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his/her representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, supra.  
In this case, the veteran submitted a claim to reopen his 
claim for service connection for multiple sclerosis in May 
2002.  By rating action in June 2002 the veteran was granted 
service connection for multiple sclerosis, including special 
monthly compensation based on aid and attendance.  Prior to 
that rating action the veteran was not provided notice of the 
VCAA with respect to his service connection for multiple 
sclerosis claim.  The June 2002 rating decision granted the 
veteran an effective date of May 14, 2001.  VAOPCPREC 8-03 
provides that VCAA notice is not required when a claim arises 
from a notice of disagreement that raises a new issue, when 
the VA already gave the veteran section 5103(a) notice on the 
claim which was granted.  However, in this case section 
5103(a) notice has not been issued to the veteran with 
respect to either the claim for service connection for 
multiple sclerosis or for his claim for an earlier effective 
date.  Accordingly, the veteran's claim for an earlier 
effective date must be remanded to the RO so that the 
required VCAA notice may be provided to the veteran.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
should include informing the appellant of 
the information and evidence necessary to 
substantiate his claim; which evidence 
will be retrieved by VA; which evidence, 
if any, he is expected to obtain and 
submit; and that he should provide any 
evidence in his possession that pertains 
to the claim.  

2.  When the above action have been 
accomplished, the RO must readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should include a consideration 
of all the veteran's contentions, 
including those listed in the April 21, 
2004 informal hearing presentation. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




